Citation Nr: 0721123	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
bilateral hearing loss and tinnitus.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303(a) 
(2006).  For purposes of applying the laws administered by 
VA, hearing impairment will be considered a disability when 
the thresholds for any of the frequencies at 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006). 

The veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure in service.  His 
service personnel records show that he served as a combat 
engineer, thereby indicating that the veteran may have been 
exposed to acoustic trauma in service.  An audiological 
evaluation performed in January 1971, however, shows no 
evidence of a hearing loss disability in either ear.  
Nevertheless, the veteran was not provided an audiological 
evaluation at the time of his separation from active duty in 
February 1972, over a year later.  

The Board also points out that the absence of evidence of a 
hearing loss disability in service is not fatal to the 
veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Unfortunately, the veteran has not been afforded a VA 
examination to determine whether he even has a current 
hearing loss disability for VA purposes.  However, the Board 
must consider the veteran's own lay statements that he 
currently experiences bilateral hearing loss and tinnitus, 
both of which he claims began during the end of his period of 
active duty service.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Jandreau v. Nicholson, No. 2007-7029 
(Fed. Cir. July 3, 2007).

In light of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the veteran should be afforded a VA audiological evaluation 
to determine whether it is at least as likely as not that he 
has a current hearing loss disability as a result of acoustic 
trauma in service.  The examiner should also comment on the 
etiology and date of onset of the veteran's tinnitus.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2005) (In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based  upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine 
whether he has bilateral hearing loss and 
tinnitus as a result of service.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure both during and after service.  
Following an audiological evaluation and 
a review of the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
hearing loss disability is related to 
noise exposure during the veteran's 
period of service from July 1970 to 
February 1972.  The examiner should also 
answer whether it is at least as likely 
as not that the veteran has tinnitus as a 
result of service.  A complete rationale 
for any opinion expressed must be 
provided.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

